SILVESTRI, Senior Judge,
concurring and dissenting.
I agree with the result reached by the majority and with their historical development of the constitutional proceeding. However, I feel compelled to point out that though the majority opinion indicates that one of the two issues before this Court is whether Klinger must be joined as an indispensable party in order to grant the requested relief, this issue is not addressed, except cursorily in a footnote with no supporting authority or rationale.
An indispensable party is defined by Pennsylvania courts as one whose rights are so directly connected with and *391affected by litigation that he must be a party of record to protect such rights. Columbia Gas Transmission Corporation v. Diamond Fuel Company, 464 Pa. 377, 346 A.2d 788 (1975). No privileges or rights of Klinger will be impaired by our granting access to the recorded votes of Board members who voted on Klinger’s application. Hence, I concur that Klinger is not an indispensable party to this action.
However, I must respectfully dissent to the majority’s overbroad interpretation of the constitutional provision at issue. Article 4, Section 9(b) of the Constitution provides that “[t]he board shall keep records of its actions, which shall at all times be open for public inspection.” The argument advanced by The Morning Call is limited to a request that the Board of Pardons keep open for public inspection its records of the votes of its members on applications for executive clemency. The majority should confine its holding solely to that specific issue. The constitutional provision merely grants public access to records of its actions. It does not dictate what actions of the Board are required to be contained in the record. Under the facts of the case before us it is premature to determine how records are to be kept and what types of votes, i.e. roll call, must be recorded. The issue of propriety of record-keeping should be addressed when it is squarely presented to this Court and should not be prematurely anticipated here.
Moreover, to determine that the Board has a “duty to disclose to the public the individual votes of those members who voted” is overly and unnecessarily broad. The Board’s only duty is to make the records of its actions available for public inspection; whereas the majority imposes a duty upon the Board not contemplated by the constitutional provision, the duty to disclose.
As the limited issue before us was the request that the Board keep open for public inspection its records of votes, the majority is more expansive in its holding and in its grant of relief than dictated by the circumstances in this case.